DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (U.S. PGPub 2018/0206083), hereinafter referred to as Kumar.
Regarding claim 1, Kumar discloses a computer-implemented method comprising: 
a device may receive a notification message for a user; See Fig. 11, #302 and [0057]); 
determining a recipient of the message, the determining comprising analyzing content of the message (The notification includes an indication of a user or group of users such as email address, phone number, user identification number, user name, or other data field, and the central controller 60 (or other communication device) is configured to query one or more data structures to determine attributes and preferences associated with the user; See [0057]); 
identifying a current location of the recipient (the device determines the location of the user; See [0058]); 
selecting a device and a delivery method based at least in part on the current location of the recipient and a location of the device (The alert style preference includes data pertaining to how an alert may be presented. In an example, the alert style preference may indicate visual aspects (e.g., balloon features), audio aspects (e.g., tones, volume, text to speech), or other aspects to enable each user to configure how notifications are presented on a specific device. The device determines one or more notification devices based on the location of the user. A location attribute of the user may be used to select one or more devices based on the current device locations. The device then generates an alert message based on one or more notification preferences associated with the user and one or more notification devices. The display area preference value is within the alert message; See [0050] and [0059]-[0060]); and 
instructing the device to output the message to the recipient using the delivery method (the device sends an alert message to at least one of the one or more notification devices based on the notification preferences; See [0061]).  

Regarding claim 2, Kumar further discloses the computer-implemented method of claim 1, wherein the determining further comprises analyzing historical data related to one or more recipients including the recipient (the user location may be inferred based on historical data on the central controller 60 (e.g., attribute tables 220, 240); See [0058] and [0066]).  

Regarding claim 3, Kumar further discloses the computer-implemented method of claim 1, wherein the selecting is further based at least in part on an activity of the recipient (the device may generate an alert message for display on the gaming console or forwarded to another device by the gaming console. In this example, the younger children may instruct the gaming console to send a message to the elder child who may be notified via the television. The gaming console may query for information regarding the location of the elder child, and the device may generate an alert message containing attributes and preferences associated with the elder child and the television; See [0068]).  

Regarding claim 4, Kumar further discloses the computer-implemented method of claim 1, wherein the selecting is further based at least in part on an environment of the recipient (the television may utilize the indication of the user to execute a routine to determine if there are any other individuals in the family room and then not display the notification if other individuals are present. That is, the user may have enabled a preference on the television to hide all messages if others are present in the family room; See [0077]).  

Regarding claim 5, Kumar further discloses the computer-implemented method of claim 1, wherein the selecting is further based at least in part on a current time of day (the device may query the attribute table based on the current time (e.g., as compared to the start time) and the user identification, and the query results may return one or more device identification values, which may be linked to device locations in the attributes table; See [0066]).  

Regarding claim 6, Kumar further discloses the computer-implemented method of claim 1, further comprising determining a time frame for the message, wherein the instructing is during the time frame (The spouse 132 may be preparing a meal for the family and may have set a timer on the oven 41. The oven 41 may also be configured to send a notification to one or more individuals in the home 100 when the timer reaches zero (e.g., a dinner bell); See [0035]).  

Regarding claim 7, Kumar further discloses the computer-implemented method of claim 1, further comprising confirming that the message was received by the recipient (The notification preference in the alert message may configure the networked speaker device 112 to ask for the user's verbal consent before presenting a text-to-speech version of the alert message, wherein the verbal consent is confirmation of receipt; See [0077]).  

Regarding claim 8, Kumar further discloses the computer-implemented method of claim 1, further comprising confirming that the recipient performed an expected action in response to receiving the message (The notification preference in the alert message may configure the networked speaker device 112 to ask for the user's verbal consent before presenting a text-to-speech version of the alert message, wherein the verbal consent is confirmation of receipt; See [0077).  

Regarding claim 9, Kumar further discloses the computer-implemented method of claim 1, wherein a second recipient of the message is determined, and the identifying, selecting, and instructing are performed for the second recipient of the message (The notification includes an indication of a user or group of users such as email address, phone number, user identification number, user name, or other data field, and the central controller 60 (or other communication device) is configured to query one or more data structures to determine attributes and preferences associated with the user; See [0057]).  

Regarding claim 10, Kumar further discloses the computer implemented method of claim 1, wherein the IVA and the device are both connected to an Internet of things (IoT) network (the system comprises and IoT network; See [0027]).  

Regarding claim 11, Kumar discloses a system comprising: 
a memory having computer readable instructions (See Fig. 3, #82); and 
one or more processors for executing the computer readable instructions (See Fig. 3, #80), the computer readable instructions controlling the one or more processors to perform operations comprising: 
receiving a message at an intelligent virtual assistant (IVA) (a device may receive a notification message for a user; See Fig. 11, #302); 
determining a recipient of the message, the determining comprising analyzing content of the message (The notification includes an indication of a user or group of users such as email address, phone number, user identification number, user name, or other data field, and the central controller 60 (or other communication device) is configured to query one or more data structures to determine attributes and preferences associated with the user; See [0057]); 
identifying a current location of the recipient (the device determines the location of the user; See [0058]); 
selecting a device and a delivery method based at least in part on the current location of the recipient and a location of the device (The alert style preference includes data pertaining to how an alert may be presented. In an example, the alert style preference may indicate visual aspects (e.g., balloon features), audio aspects (e.g., tones, volume, text to speech), or other aspects to enable each user to configure how notifications are presented on a specific device. The device determines one or more notification devices based on the location of the user. A location attribute of the user may be used to select one or more devices based on the current device locations. The device then generates an alert message based on one or more notification preferences associated with the user and one or more notification devices. The display area preference value is within the alert message; See [0050] and [0059]-[0060]); and 
the device sends an alert message to at least one of the one or more notification devices based on the notification preferences; See [0061]).  

Regarding claim 12, Kumar further discloses the system of claim 11, wherein the determining further comprises analyzing historical data related to one or more recipients including the recipient (the user location may be inferred based on historical data on the central controller 60 (e.g., attribute tables 220, 240); See [0058] and [0066]).  

Regarding claim 13, Kumar further discloses the system of claim 11, wherein the selecting is further based at least in part on an activity of the recipient (the device may generate an alert message for display on the gaming console or forwarded to another device by the gaming console. In this example, the younger children may instruct the gaming console to send a message to the elder child who may be notified via the television. The gaming console may query for information regarding the location of the elder child, and the device may generate an alert message containing attributes and preferences associated with the elder child and the television; See [0068]).  

Regarding claim 14, Kumar further discloses the system of claim 1 1. wherein the selecting is further based at least in part on an environment of the recipient (the television may utilize the indication of the user to execute a routine to determine if there are any other individuals in the family room and then not display the notification if other individuals are present. That is, the user may have enabled a preference on the television to hide all messages if others are present in the family room; See [0077]).  

the device may query the attribute table based on the current time (e.g., as compared to the start time) and the user identification, and the query results may return one or more device identification values, which may be linked to device locations in the attributes table; See [0066]).  

Regarding claim 16, Kumar further discloses the system of claim 11, further comprising determining a time frame for the message, wherein the instructing is during the time frame (The spouse 132 may be preparing a meal for the family and may have set a timer on the oven 41. The oven 41 may also be configured to send a notification to one or more individuals in the home 100 when the timer reaches zero (e.g., a dinner bell); See [0035]).  

Regarding claim 17, Kumar further discloses the system of claim 11, further comprising confirming that the message was received by the recipient (The notification preference in the alert message may configure the networked speaker device 112 to ask for the user's verbal consent before presenting a text-to-speech version of the alert message, wherein the verbal consent is confirmation of receipt; See [0077]).  

Regarding claim 18, Kumar further discloses the system of claim 11, further comprising confirming that the recipient performed an expected action in response to receiving the message (The notification preference in the alert message may configure the networked speaker device 112 to ask for the user's verbal consent before presenting a text-to-speech version of the alert message, wherein the verbal consent is confirmation of receipt; See [0077]).  

Regarding claim 19, Kumar further discloses the system of claim 11, wherein a second recipient of the message is determined, and the identifying, selecting, and instructing are performed for the second recipient of the message (The notification includes an indication of a user or group of users such as email address, phone number, user identification number, user name, or other data field, and the central controller 60 (or other communication device) is configured to query one or more data structures to determine attributes and preferences associated with the user; See [0057]).  

Regarding claim 20, Kumar discloses a computer program product comprising a computer readable storage medium (See [0031] and [0090]) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: 
receiving a message at an intelligent virtual assistant (IVA) (a device may receive a notification message for a user; See Fig. 11, #302); 
determining a recipient of the message, the determining comprising analyzing content of the message (The notification includes an indication of a user or group of users such as email address, phone number, user identification number, user name, or other data field, and the central controller 60 (or other communication device) is configured to query one or more data structures to determine attributes and preferences associated with the user; See [0057]);
P201806669US01Page 29 of 31identifying a current location of the recipient (the device determines the location of the user; See [0058]); 
selecting a device and a delivery method based at least in part on the current location of the recipient and a location of the device (The alert style preference includes data pertaining to how an alert may be presented. In an example, the alert style preference may indicate visual aspects (e.g., balloon features), audio aspects (e.g., tones, volume, text to speech), or other aspects to enable each user to configure how notifications are presented on a specific device. The device determines one or more notification devices based on the location of the user. A location attribute of the user may be used to select one or more devices based on the current device locations. The device then generates an alert message based on one or more notification preferences associated with the user and one or more notification devices. The display area preference value is within the alert message; See [0050] and [0059]-[0060]); and 
instructing the device to output the message to the recipient using the delivery method (the device sends an alert message to at least one of the one or more notification devices based on the notification preferences; See [0061]).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/28/2021